DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 12/03/18
Election/Restrictions
1.	During a telephone conversation with JEFFREY M. KARMILOVICH on 05/28/21 a provisional election was made without traverse to prosecute the invention of device, claims 1, 4-6, 11-13, 16-19, 21, 24-25, 27, 56, 60, 65-66, 75-77, 82, 92, 95-97 and 99.  Affirmation of this election must be made by applicant in replying to this Office action.  Method claims 28, 38-39, 43-46, 54, and 108-111 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  In line 11, Applicant recites “the housing positioned vibrate the support”. Applicant is respectfully requested to amend this statement by reciting “the housing and positioned in the chamber to vibrate the support”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 4, 6, 11-12, 16-18, 24-25, 27, 56, 65-66, 82 and 95-96 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyler et al. (US 5,225,172).
Regarding claims 1 and 56, Meyler et al. discloses a device (Fig.1:10) for cleaning a target (col.1, lines 5-12) comprising:
A housing (Fig.1:14);
A chamber (unlabeled enclosed chamber within housing 14 as shown in Fig.1 or Fig.3) within the housing having a top (unlabeled top wall of housing 14 as shown in Fig.1), a bottom (unlabeled bottom wall of housing 14 as shown in Fig.1), and at least one UV reflective plate (Fig.1:26);
At least one UV emitter (Fig.3:28) attached to the housing and positioned to emit UV radiation into the chamber;
A support (Fig.3:44) attached to the housing and located in the chamber so as to be spaced from the top by a predetermined distance (unlabeled distance between 26 and 44 as shown in Fig.3) that is sufficient and capable of allowing the target (Fig.3:12) to flip within the chamber (col.2, lines 31-40), the support configured for locating the target so that the UV radiation illuminates the target; 
An actuator (two actuators 46 as shown in Fig.3) attached to the housing positioned to vibrate the support and thereby move the target relative to the support while the UV emitter emits UV radiation, the actuator creating vibration that is sufficient of being capable to flip the target;
A chamber (unlabeled enclosed chamber within housing 14 as shown in Fig.1 or Fig.3) within the housing having a first UV reflective plate and a second UV reflective plate (Fig.3:26 and 40);
A support (Fig.3:44) attached to the housing and located in the chamber between the first UV reflective plate and the second UV reflective plate (Fig.3:26 and 40), the support configured for locating 
An actuator (two actuators 46 as shown in Fig.3) attached to the housing positioned to move the target relative to the support (col.2, lines 31-40) while the UV emitter emits UV radiation.
Regarding claim 4, Meyler et al. discloses that the UV reflective plate (Fig.3:40) is located adjacent the bottom of the chamber.
Regarding claim 6, Meyler et al. discloses that the at least one UV reflective plate includes a first UV reflective plate located above the support and a second UV reflective plate located below the support (Fig.3:26, 40 and 44).
Regarding claim 11, the actuators in the Meyler et al. device are capable of creating movements substantially along a vertical vibration axis.
Regarding claim 12, Meyler et al. discloses that the device includes two of the actuators (the two actuators 46 in Fig.3) where each actuator is capable of having a different vibration axis.
Regarding claim 16, Meyler et al. discloses a controller (Fig.1:32) within the housing for controlling the UV emitter and the actuator (col.2, lines 20-28).
Regarding claim 17, Meyler et al. discloses that the controller (Fig.1:32) sends signals to the UV emitter to control duration and schedule of the emitted UV radiation (col.2, lines 18-28).
Regarding claim 18, Meyler et al. discloses that the controller (Fig.1:32) sends signals to the actuator to control duration and schedule of the vibration of the actuator (col.2, lines 18-28).
Regarding claim 24, Meyler et al. discloses that the support (Fig.3:44) includes a top surface defining a depression (see the unlabeled depressions in the elastic mesh screen 44 as shown in Fig.3) configured for receiving the target and is capable of gravitationally urging the target toward a location in which the UV radiation illuminates the target.

Regarding claims 27 and 66, the UV emitter (Fig.3:28) in the Meyler et al. device is capable of having an emission wavelength within the range of about 200 nm to about 285 nm.
Regarding claim 65, Meyler et al. discloses that the support (Fig.3:44) includes a plurality of openings (Fig.4:44) for transmitting emitted UV radiation therethrough.
Regarding claim 82, Meyler et al. discloses that the actuator is at least two actuators (the right and the left actuators 46 in Fig.3) that each create movement relative to a vibration axis, and wherein the at least two actuators are mounted to the housing so that the vibration axes of the actuators are capable of not parallel.
Regarding claim 95, Meyler et al. discloses a controller (Fig.1:32) within the housing for controlling the at least one UV emitter and the actuator (col.2, lines 18-28).
Regarding claim 96, Meyler et al. discloses that the controller (Fig.1:32) sends signals to the UV emitter to control duration and schedule of the emitted UV radiation (col.2, lines 18-28).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Meyler et al. (US 5,225,172).
Meyler et al. appears silent to disclose the dimensions of the apparatus 10. 
However, looking at Figure 3 and comparing the unlabeled length of article 12 to the unlabeled distance between the upper and lower concave reflectors 26 and 40, one would clearly ascertain that the predetermined distance – unlabeled distance between the upper/lower reflectors – is greater than the unlabeled length of article 12 as shown in Figure 3. One of ordinary skill in the art would readily recognize that the issue of changing the predetermined distance within the device of Meyler et al. will depend on the size of the article(s). For example, large articles will require greater predetermined .
11.	Claims 5, 13, 19, 60, 75-77, 92 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Meyler et al. (US 5,225,172) as applied to claims 4, 1, 16, 56, 95, and further in view of Moulthrop (US 3,955,922).
Regarding claims 5, 13, 60, 92 and 99; Meyler et al. discloses an enclosed rectangular housing having top, bottom, sidewalls and a drawer (Fig.1:14 and 20). In addition, Meyler et al. discloses two blocking structures (Fig.3:26 and 40) and a closure sensor (Fig.1:32 and 20; col.2, lines 18-28).
Meyler et al. appears silent to disclose that apparatus 10 can be made in other different forms.
Moulthrop discloses a box-shaped UV sterilizer (Fig.3:1) having a lid (Fig.3:3) and a hinge attaching the lid to the base (col.1, lines 31-32). Moulthrop teaches that such UV design device provide a relatively simple and inexpensive to manufacture, easy to manipulate, and rugged and durable for use (col.1, lines 14-16).  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make Meyler et al. device into various similar shapes in order to provide a relatively simple and inexpensive to manufacture, easy to manipulate, and rugged and durable for use.
Regarding claims 19 and 75-77, Meyler et al. appears silent to disclose the use of a fan that acts as a heat sink.
Moulthrop discloses a box-shaped UV sterilizer (Fig.3:1) having a lid (Fig.3:3), a hinge attaching the lid to the base (col.1, lines 31-32), and a fan (Fig.1:23) to move air in and out of the apertures (col.2, .
12.	Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over Meyler et al. (US 5,225,172) as applied to claim 95, and further in view of Fuesting (US 4,448,750).
Meyler et al. appears silent to disclose the use of a temperature sensor.
Fuesting discloses a UV box-shaped sterilizer (Fig.1:10) that includes a heater/a thermometer (col.9, lines 10-12; a temperature sensor) in order to safely operate at higher temperatures when needed. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to the heater/thermometer device to Meyler et al. apparatus in order to safely operate at higher temperatures when needed.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Dobrinsky et al. reference (US 2017/0245527 A1) discloses disinfecting grains using UV LEDs where the screen includes a vibrating element, and the Wu reference (US 2010/0326484 A1) discloses the use of vibration motor with UV light and an ultrasonic washer.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/
Primary Examiner, Art Unit 1798